Citation Nr: 0828330	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to May 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, in which service connection for 
PTSD was granted, and evaluated as 30 percent disabling, 
effective in November 1994.  The veteran appealed the 
evaluation assigned.


FINDING OF FACT

The service connected PTSD disorder is manifested by 
considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people and 
considerable industrial impairment under the old criteria; 
and occupational and social impairment productive of reduced 
reliability and productivity under the new criteria.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no 
greater, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.132, Diagnostic Code 9411 
(prior to 1997) and 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The present case involves a "downstream" issue, as the 
initial claim for service connection for PTSD was granted in 
the July 2004 rating decision appealed, and the current 
appeal arises from her disagreement with the evaluation 
originally assigned.  Moreover, the veteran filed her claim 
for service connection in November 1994, which is prior to 
passage of the VCAA.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess, supra. Thus, as the veteran's claim for an increased 
initial disability rating was appealed directly from the 
initial rating assigned, no further action under the section 
5103(a) is required. Goodwin v. Peake, --- Vet. App. ----, 
2008 WL 2081130; See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Notwithstanding, the RO provided notice concerning the issue 
of a higher initial evaluation in June 2007.

VA has obtained service medical records and service personnel 
records, in addition to VA treatment records, assisted the 
veteran in obtaining other evidence, afforded the veteran 
physical examinations, and afforded the veteran the 
opportunity to give testimony before the Board, which she did 
in September 2002 in support of the claim for service 
connection, but declined to do in support of the claim for a 
higher increased evaluation.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for PTSD was granted in a July 2004 rating 
decision.  A 30 percent evaluation was assigned effective in 
November 1994.  This evaluation has been confirmed and 
continued to the present.

The 30 percent evaluation assigned was assigned under the 
general rating formula for mental disorders under 38 C.F.R. 
Part 4 that is as follows:

A 30 percent evaluation shall be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent, rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. See 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2007).

In the present case, the veteran's claim was filed prior to 
these criteria coming into effect.  Prior to November 7, 
1996, a General Rating Formula for Psychoneurotic Disorders 
provided for the assignment of a 30 percent evaluation where 
the veteran's ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
or the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 50 percent evaluation where the veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired or the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is assigned where the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. A 100 percent rating is assigned where there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when the veteran is 
demonstrably unable to obtain or retain employment. 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994-1996).

The Court has held that the Secretary's interpretation that 
the three criteria set forth in Diagnostic Code 9411 are each 
independent bases for granting 100 percent, is reasonable and 
not in conflict with any statutory mandate, policy, or 
purpose. Johnson v. Brown, 7 Vet. App. 95 (1994).

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation. If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change. As such, 
VA must consider the claim pursuant to the both criteria 
during the course of the entire appeal. See VAOPGCPREC 3-
2000.

In an April 2008 supplemental statement of the case, the RO 
considered the evaluation of the service-connected PTSD under 
the former and revised criteria.  Hence, there is no 
prejudice to the veteran in the Board doing likewise, and 
applying the more favorable result.

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994). A GAF score of 41 
to 50 is indicative of serous symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). A GAF 
score of 51 to 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but the individual generally functions pretty well, and has 
some meaningful relationships.

In the present case, the Board finds that the medical 
evidence supports an evaluation of 50 percent, and no 
greater, for the service connected PTSD under both the old 
and the new criteria.

A higher, 70 percent, evaluation is not warranted under 
either the new or the old criteria.

First, it is noted that the veteran did report suicidal 
ideation on several occasions.  In addition, she has reported 
an inability to concentrate, crying spells, and anxiety.  
Yet, she reported she had no plan for suicide and, in fact, 
professed that her relationships and her family precluded 
such action on her part.  Moreover, treatment records and VA 
examination reports dated in May 1997, December 2000, and 
June 2004 do not show that she has been found to be in 
persistent danger of hurting herself or others. The medical 
evidence further does not demonstrate that she has ever been 
in such a near-continuous state of panic or depression that 
she is unable to function independently, appropriately, or 
effectively; or that she has presented with neglected 
personal appearance or hygiene.  The presence of other 
symptoms, such as obsessional rituals, illogical, obscure, or 
irrelevant speech, impaired impulse control, spatial 
disorientation, persistent delusions or hallucinations, 
grossly inappropriate behavior, memory loss for names of 
close relatives, or disorientation to time or place have not 
been reported or observed.

Second, it is noted that treatment records and VA examination 
reports dated in May 1997, December 2000, and June 2004 
reflect symptoms including anxiety, depression, intrusive 
thoughts, isolation, nightmares and sleep disturbances to 
include an inability to sleep peacefully with her husband, 
marital stress and stress in caring for her children, one of 
which she reported having to give up due to financial stress 
throughout the appeal period.  Notwithstanding, these records 
also reflect that the veteran responded well to treatment.  
In addition, the records show that periods of increased 
symptomatology were often associated with stopping or 
changing a prescribed medication, and that management of her 
medications-as well as participation in individual and/or 
group therapy produced improvement in symptomatology.  The 
records show that she remained with her husband despite 
marital stress, and that she maintained a home for her 
children and husband and that she was able to care for her 
children and to occasionally assist in caring for her 
grandchildren.  Throughout, she expressed enjoyment being 
with her children and husband, and subsequently her 
grandchildren.

Moreover, treatment records show that she had periods of 
remission in 1994 and of stability in 1995, 1996 through 
1997, 1998 through 2003, and in 2005.  In 2006 and 2007, 
records show she continued to present for medication 
management and individual therapy.  Her medications were 
again changed in 2007 and 2008, and she reported in 2008 that 
she felt she was again doing very well.  It is noted that her 
GAF scores throughout the period under appeal have ranged 
from 50 to 61, and have not dropped below 50.    
Concerning her employment, she has professed an inability to 
work and a September 2004 VA treatment entry indicated that 
she lacks the ability to adapt to stressful situations such 
that it was recommended that she should not pursue 
employment.  However, the record simply does not establish 
that she has been found to be unemployable due to her PTSD.  
Rather, the record shows the veteran maintained steady 
employment until 1989, when she retired due to physical 
disability.  Thereafter, she reported working intermittently, 
including driving a truck with her husband until May 2001, 
part-time employment at a convenience store in 2002, and 
employment in a retail store in 2003.  There are no other 
opinions or findings that the veteran is unemployable and, in 
fact, treatment records show that the veteran experienced 
decreased symptomatology when productively engaged, as 
observed most prominently in the June 2004 VA examination 
report.  VA treatment records thereafter show no findings of 
unemployability that may be attributed to the veteran's PTSD.  
Rather, these records show that she continued to maintain a 
household for her children, husband and grandchildren.

It is acknowledged that the September 2004 entry is 
subsequent to the June 2004 examination report.  However, the 
record contains treatment entries through 2008.  These 
records show no further findings or opinions that the veteran 
is unemployable due to her PTSD.  In addition, the June 2004 
report and opinion was predicated on clinical tests and 
interview with the veteran in May 2004, in addition to review 
of the entire claims folder, and the examiner is a clinical 
psychologist.  The September 2004 entry was made by a nurse 
and there is no indication that the recommendation was based 
on such a review.  Finally, the records themselves, both 
prior to and following September 2004, follow a pattern of 
increased symptomatology followed by resumption of or change 
in prescribed medication, and resumption of individual and/or 
group therapy, with corresponding decreased symptomatology 
and a period of stability.  Hence, not only was the 
examiner's June 2004 opinion informed by the record, but the 
record subsequent to June 2004 corroborates the pattern of 
the veteran's PTSD manifestations described by the examiner 
in reviewing her history.  Critically, treatment entries 
following the September 2004 entry reflect no other findings 
of unemployability.  The Board thus accepts the June 2004 
opinion as having greater probative value than the isolated 
September 2004 entry.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The veteran contends that her PTSD is worse than originally 
evaluated.  However, while the veteran is competent to report 
her symptoms and complaints and observations of same, she is 
not competent to offer a medical opinion as to the extent of 
her PTSD, and her opinion cannot be taken as such.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The applicability of "staged ratings" has been considered, 
in accordance with Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007); however, at 
no time has the medical evidence supported an evaluation 
greater than 50 percent since the effective the date of 
service connection in November 1994.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria and there is no basis to refer this case for 
consideration of an extraschedular rating.

The evidence supports an initial evaluation of 50 percent, 
and no greater, for PTSD under both the old and the new 
criteria beginning with the date of service connection in 
November 1994.
ORDER

A initial evaluation of 50 percent, and no greater, for PTSD 
is granted from the effective date of the grant of service 
connection, November 10, 1994, subject to the laws and 
regulations governing the award of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


